DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 12 of U.S. Patent No. 10,649,575. Although the claims at issue are not identical, they are not patentably distinct from each other because instant application claim 1 is a broader recitation of that of the US Patents claims 11 and 12.
Instant Application 16/847,118
U.S. Patent 10,649,575
1.    (Currently Amended) A touch sensitive display device, comprising:


a plurality of touch electrodes including a first touch electrode and a second touch electrode;

a plurality of signal lines including a first signal line and a second signal line spaced apart from each other; and

a first bridge electrode electrically connected with the first and second signal lines,

wherein each of the first and second signal lines is electrically connected with the first touch electrode via at least one corresponding contact hole,

wherein each of the first and second signal lines overlaps with the second touch electrode without being electrically connected with the second touch electrode through any contact hole. and

wherein each of the first and second signal lines extends along a first direction, and the first bridge electrode extends along a 
A touch sensitive display device, comprising:
a plurality of gate lines; a plurality of data lines;

a plurality of touch electrodes arranged in a direction, the plurality of touch electrodes including at least a first touch electrode and a second touch electrode; and

a plurality of signal lines including at least a first signal line and a second signal line spaced apart from each other, *Corresponds to Claim 12 (See next row below)each of the first signal line and the second signal line being electrically connected with the first touch electrode via a corresponding contact hole overlapping with the first touch electrode,

wherein each of the first signal line and the second signal line overlaps with the second touch electrode without being electrically connected with the second touch electrode through any contact hole overlapping with the second touch electrode in a plan view.
*Corresponds to Claim 12 (See next row below)*Corresponds to Claim 12 (See next row below)

*Continuation from above*a first bridge electrode electrically connected with the first and second signal lines, wherein each of the first and second signal lines extends along a first direction, and the first bridge electrode extends along a second direction different from the first direction.
12.    (Previously Presented) The touch sensitive display device of claim 11, wherein the first signal line and the second signal line are connected to each other without overlapping with each other within an area of the touch sensitive display device overlapping with the first touch electrode in the plan view, and

wherein the first signal line and the second signal line do not directly contact the second touch electrode.

As can be shown above claim 11 of the US Patent contains all subject matter (bolded) as claim 1 of the instant application other than the recitation of the bridge electrode and its relation to the signal lines. Claim 12 of the US patent states that the first and second signal lines are connected to each other without overlapping with each other. It is obvious that this connection is the bridge electrode connecting the two lines. Further it is obvious that the first and second signal lines must be extending in a first direction since they do not overlap with each other and the bridge electrode must be extending along a second direction different from the first direction in order to connect the two lines.  Claims 2-13 of the instant application are rejected as being dependent on rejected independent claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN A BOYD/Primary Examiner, Art Unit 2627